Citation Nr: 0600290	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the December 13, 2001 rating decision that denied 
compensation for distal spinal stenosis due to cold injury 
was clearly and unmistakably erroneous.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of cold injury of the left hand.  

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of cold injury of the right hand.  

4.  Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injury of the left foot.  

5.  Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injury of the right foot.  

6.  Entitlement to specially adapted housing or special home 
adaptation grant.  

7.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  

8.  Entitlement to special monthly compensation based on need 
for aid and attendance or upon housebound status.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945 and from August 1950 to April 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2002, June 
2003, and June 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2000, the appellant sought service connection for 
multiple conditions claimed as secondary to cold injury.  In 
August 2000, the appellant sought service connection for 
multiple conditions claimed as secondary to carbon 
tetrachloride.  In February 2001, the appellant withdrew his 
claim for service connection loss of vision, cataracts, 
hearing loss, memory loss, prostate cancer, pulmonary edema, 
post-traumatic stress disorder, nervous disorder, skin 
disorder (growths), neurological injury and deterioration of 
the nervous system.  The appellant wrote "please take no 
further action on these claims."  
In that same February 2001 statement, the appellant filed a 
claim of entitlement to unemployability due to his hands and 
feet.  Individual unemployability was denied by a February 
2001 rating decision.  In April 2001, the appellant submitted 
additional evidence in support of his claims of entitlement 
for total disability based on individual unemployability and 
service connection for distal spinal stenosis as secondary to 
the service-connected cold injuries.  By a December 2001 
rating decision, the RO granted individual unemployability 
effective June 7, 2000, and Dependents' Educational 
Assistance was established from June 7, 2000.  Service 
connection for distal spinal stenosis due to cold injury was 
denied.  

The RO construed a statement received in December 2002 as a 
notice of disagreement to the July 2002 rating decision that 
denied claims for entitlement to special home adaptation, 
specially adapted housing, and automobile and adaptive 
equipment or adaptive equipment only.  In that statement, the 
appellant raised the issue of clear and unmistakable error in 
the December 2001 rating decision that denied service 
connection for distal spinal stenosis due to service-
connected cold injuries.  The appellant also asserted that 
the RO failed to address ligament, muscle, and cartilage 
damage due to cold injury, vascular and circulation problems 
when exposed to cold temperature, and skin cancer of the 
nose.  As directed by the appellant's February 2001 
statement, the RO had taken no further action regarding the 
claim of entitlement to service connection for skin disorder 
(growths).  However, there is no indication that the RO has 
developed the claims of entitlement to service connection for 
ligament, muscle, and cartilage damage due to cold injury, 
entitlement to service connection for vascular and 
circulation problems when exposed to cold temperature, and 
entitlement to service connection for skin cancer as reported 
by the appellant in documents received by the RO in December 
2002, June 2003, February 2004, and June 2004.  Thus, these 
issues are referred to the RO for further development.  

In December 2002, the appellant filed a notice of 
disagreement to the December 2001 rating decision that denied 
service connection for distal spinal stenosis due to cold 
injury.  By VA letter dated in August 2003, the RO notified 
the veteran that, because his December 2002 notice of 
disagreement was not timely filed with the December 2001 
rating decision, the December 2001 rating decision was final, 
and therefore, the RO would construe the current claim for 
service connection of the spine from arthritis due to cold 
injury as a reopened claim.  Subsequent correspondence from 
the appellant in August 2003 informed the RO, in essence, 
that he sought to have the claim considered on the basis of 
clear and unmistakable error (CUE) in the December 2001 
rating decision and not as a reopened claim.  VA letter dated 
in September 2003 informed the appellant that new and 
material evidence had to be submitted to reopen the claim of 
entitlement to service connection of distal spinal stenosis 
due to cold injury (claimed as spine condition from arthritis 
due to cold injury).  Thereafter, in a September 2003 report 
of contact, the appellant's daughter (although identified as 
the veteran's spouse on the form) reported that the appellant 
had wished to claim service connection for stenosis of the 
entire spine, not distal spinal stenosis.  She clarified that 
VA was to consider whether clear and unmistakable error 
existed in the December 2001 rating decision that denied 
entitlement to service connection for distal spinal stenosis 
secondary to cold injury.  The RO adjudicated this issue in 
the June 2004 rating decision and the veteran has appealed 
this decision to the Board.

By a June 2003 rating decision the RO denied service 
connection for quadriplegia, neurological disorder, and 
denied entitlement to special monthly compensation based on 
aid and attendance or upon housebound status.  The RO also 
denied entitlement to separate ratings in excess of: 20 
percent for residuals of cold injury for the right and left 
hands, and 30 percent for residuals of cold injury for the 
right and left feet.  Subsequently, the appellant filed a 
timely notice of disagreement to the June 2003 rating 
decision.  The RO issued a statement of the case as to all 
issues except the claim of entitlement to service connection 
for quadriplegia, neurological disorder.  The appellant did 
not file a notice of disagreement to that issue.  Thus, that 
issue is not in appellate status.  

In February 2004, the appellant executed a new VAF 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of the Oklahoma Veterans Affairs 
Organization, thereby revoking the power of attorney held by 
Paralyzed Veterans of America.  The Board observes that the 
prior VAF 21-22 is not of record. 

In May 2005, the appellant waived future agency of original 
jurisdiction consideration of any new evidence received in 
support of the claims on appeal.  He also waived the 60-day 
due process on the VA development letter.  Last, he reported 
he had no additional evidence to support the claims on 
appeal.  

In brief, a VA Form 119 dated in July 2005 shows that the 
appellant, through his daughter, reported that he was in 
deteriorating health and that he had previously waived agency 
of original jurisdiction to review new supporting 
documentation in support of the appeal and for all new 
supporting documentation to be sent to the Board to review 
when making a decision.  The VA staff noted on the report of 
contact to expedite the appeal due to the appellant's 
advanced age and his deteriorating health.  

In a document dated and received by the RO in December 2002, 
the appellant appears to be raising a claim of CUE in the 
February 2001 rating decision (although that rating decision 
is not specifically cited) in which the RO granted service 
connection for residuals of cold injury because the RO did 
not adjudicate at that time whether entitlement to special 
monthly compensation (SMC) was warranted at that time.  The 
appellant does not contend that a claim for SMC was filed at 
that time but only that the RO should have adjudicated this 
issue anyway.  To the extent that this statement attempts to 
raise a claim of CUE in a previous rating decision, the Board 
notes that such a claim has not been adjudicated by the RO 
and is therefore not before the Board on appeal.  It is 
referred to the RO for action deemed appropriate. 


FINDINGS OF FACT

1.  Service connection for distal spinal stenosis as 
secondary to the service-connected disability of cold injury 
was denied by the RO in a December 2001 rating decision.  The 
veteran was informed of the determination but did not timely 
appeal the decision. 

2.  The RO's December 2001 rating decision that denied 
service connection for distal spinal stenosis as secondary to 
the service-connected disability of cold injury was 
reasonably supported by evidence then of record, and the 
evidence does not demonstrate that the RO incorrectly applied 
the statutory or regulatory provisions extant at that time 
such that the outcome of the claim would have been manifestly 
different but for the error.  

3.  Residuals of cold injury of the left hand are manifested 
by complaints of chronic pain, numbness, exquisite cold 
sensitivity; objective findings include nailbed deformity, 
onychomycosis, marked finger pad atrophy, thinning of the 
skin, and diminished hair growth.  

4.  Residuals of cold injury of the right hand are manifested 
by complaints of chronic pain, numbness, and exquisite cold 
sensitivity; objective findings include nailbed deformity, 
onychomycosis, marked finger pad atrophy, thinning of the 
skin, and diminished hair growth.  

5.  Residuals of cold injury of the left foot are manifested 
by complaints of chronic pain, and exquisite cold 
sensitivity; objective findings include the absence of hair 
growth distal to the knees, toe pad atrophy with some to 
marked edema in the tips of the toes, onychomycosis with 
nailbed deformity, hyperhidrosis, and color changes.  

6.  Residuals of cold injury of the right foot are manifested 
by complaints of chronic pain and exquisite cold sensitivity; 
objective findings include the absence of hair growth distal 
to the knees, toe pad atrophy with some to marked edema in 
the tips of the toes, onychomycosis with nailbed deformity, 
hyperhidrosis, and color changes.  

7.  Service connection is in effect for cold injury residuals 
of both hands and both feet only.  The combined rating for 
the service-connected residuals of cold injury, both hands 
and both feet, is 80 percent.  Total disability based on 
individual unemployability was granted from June 7, 2000.  

8.  Competent evidence of record demonstrates that the 
veteran is permanently and totally impaired by quadriplegia 
unrelated to his service-connected residuals of cold injury.  

9.  The veteran has not asserted that he is blind or that his 
visual acuity in both eyes is permanently impaired or 5/200 
or less as a result of service-connected disability.  The 
veteran does not have ankylosis of one or both knees or one 
or both hips, or loss of use of either hand or either foot as 
a result of a service-connected disability. 

10.  Because of non-service-connected disability, not 
service-connected disability, the veteran is not able to 
adequately attend to the needs of daily living without the 
regular assistance of another person and he is not able to 
protect himself from the hazards and dangers inherent in his 
daily environment.  

11.  The veteran does not have a single service-connected 
disability ratable at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is the veteran permanently 
housebound by reason of service-connected disabilities that 
substantially confine him to his dwelling or immediate 
premises.  


CONCLUSIONS OF LAW

1.  The December 13, 2001, rating decision, wherein the RO 
denied the claim of service connection for distal spinal 
stenosis due to cold injury, did not constitute CUE error and 
cannot be revised or reversed based on CUE.  38 U.S.C.A. § 
5109A (West 2002 & Supp. 2005); 38 C.F.R. § 3.105 (2005).

2.  The criteria for a 30 percent evaluation for residuals of 
cold injury of the left hand have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7122 (2005).

3.  The criteria for a 30 percent evaluation for residuals of 
cold injury of the right hand have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7122 (2005).

4.  The criteria for an evaluation in excess of 30 percent 
for residuals of cold injury of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7122 
(2005).

5.  The criteria for an evaluation in excess of 30 percent 
for residuals of cold injury of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7122 
(2005).

6.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.809 
(2005).  

7.  The criteria for assistance in acquiring a special home 
adaptation grant have not been met.  38 U.S.C.A. §§ 2101(b), 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.809a 
(2005).  

8  The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.808 (2005).  

9.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or upon housebound status have not been met.  
38 U.S.C.A. §§ 1114(l) and (s), 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.350(b), (c) and (i), 3.352(a) 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

A.  Clear and unmistakable error.

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence since the evaluation 
of a CUE claim is based upon the record as it was constituted 
at the time of the decision as to which revision is sought.  
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) 
(holding, in order to constitute CUE, the alleged error must 
have been outcome determinative and the error must have been 
based upon the evidence of record at the time of the original 
decision); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision); 
see also Juarez v. Principi, 16 Vet. App. 518, 520-521 
(2002); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  

B.  Notice as applied to all other claims of entitlement in 
this document.  

As regards all other claims considered in this document, the 
Board observes that VCAA notice letters were issued prior to 
the issuance of the July 2002 and June 2003 rating decisions 
on appeal.  VCAA letters dated in April 2002 and March 2003 
informed the veteran of what evidence was required to 
substantiate the claims, and of his and VA's duties for 
obtaining evidence.  Those notice letters did not make a 
specific request for the appellant to provide VA with any 
evidence or information that he may have pertaining to his 
appeal.  However, subsequent notices dated in August 2004 and 
May 2005 fully satisfied the notice requirement by requesting 
the appellant to provide any evidence in his possession to 
VA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Since this has been accomplished, the Board finds that all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains limited service records that include separation 
documents dated in 1945 and 1952, and a 1952 separation 
examination, and post service treatment records and 
examinations, VA and private.  As regards the limited service 
medical records, the veteran reported in a June 2003 document 
that his records were destroyed.  The Board acknowledges that 
the RO has not initiated a search for additional service 
medical records.  It is also noted that the appellant did not 
report receiving any treatment while in service on 
applications for compensation or pension benefits in 1967 and 
1976.  Notably, in April 2000, January 2001, and March 2003, 
the veteran reported to VA clinicians that he had not 
received any treatment for cold injury during service.  On VA 
examination in March 2003, the veteran reported that he had 
sustained no external injuries in a 1944 jeep accident during 
service.  Having considered the above and the fact that the 
claims on appeal are not initial rating claims, records of 
treatment in service are not probative.  38 C.F.R. § 
3.159(c)(3).  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Indeed, in May 2005, the appellant reported 
that he had no additional evidence to submit in support of 
the claims on appeal.  The Board has also reviewed the 
medical records for references to additional treatment 
reports that are pertinent and not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Hence, VA's duty to assist the veteran in the 
development of his claims has been satisfied.  

I.  Clear and Unmistakable Error

The appellant's claim for service connection for distal 
spinal stenosis as secondary to service-connected residuals 
of cold injury was denied by the RO in a December 2001 rating 
decision.  The appellant was informed of the determination 
but did not appeal the decision.  As such, that determination 
is considered final, although it may be reversed if found to 
be based upon clear and unmistakable error (CUE).  38 
U.S.C.A. §§ 5109A, 7105.  The veteran asserts that there was 
CUE in the December 13, 2001 rating decision that denied 
service connection for distal spinal stenosis as secondary to 
service-connected residuals of cold injury.  Legal authority 
provides that, where CUE is found in a prior rating decision, 
the prior decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.105(a) (2005).  

The criteria to determine whether CUE was present in a prior 
determination are as follows: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error. . . .

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If a claimant-
appellant wishes to reasonably raise CUE there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error that, if true, would be CUE on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  There is a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked--and a CUE claim is undoubtedly a 
collateral attack--the presumption is even stronger.  See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  See also, Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999) (expressly adopting the "manifestly changed the 
outcome" language in Russell).

In this case, the veteran argues that the December 13, 2001 
rating decision that denied service connection for distal 
spinal stensosis was clearly and unmistakably erroneous 
because the RO failed to consider the correct facts, as they 
were known at the time.  In essence, he asserts that his 
claim for service connection of spinal stenosis due to cold 
injury was in fact a claim for service connection for 
arthritis of the entire spine and that the arthritis is 
related to cold injury.  He also asserts that medical 
evidence supporting his contention was not considered.  His 
CUE argument essentially amounts to an allegation that the RO 
either misapplied extant law or that the RO improperly 
weighed the available medical evidence.  

However, based on a review of the record, the Board finds 
that the RO correctly considered the facts as they were known 
at the time of the December 2001 rating decision.  In 
summary, the laws and regulations in effect at the time of 
the December 2001 rating decision provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2001).  Service connection may be granted for 
arthritis if it was manifested to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(a) (2001).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).

The 1952 report of medical examination completed for 
separation from active military service does not demonstrate 
that the veteran injured his lumbar spine, nor does it 
demonstrate that he was diagnosed with arthritis related to 
cold injury or distal spinal stenosis.  Private and VA 
treatment records for the period from 1967 to January 2001 
demonstrate a degenerative spine disorder with neurologic 
dysfunction.  The VA examiner in January 2001 reported that 
it could not be deduced at that time whether the arthritis 
was related to cold injury.  

A February 2001 statement from a private physician, Dr. 
D.L.T., showed that the veteran was a long standing patient 
of his and that the veteran had progressive spinal stenosis 
related to a progressive degenerative state caused by severe 
cold injury acquired during military service.  The private 
physician noted that the veteran was forced to sleep on a 
cold ground night after night with resultant arthritic 
disease involving the entire musculo-skeletal system 
including the distal spine.  The veteran's progressive bony 
deterioration of the spine with a documented spinal stenosis 
was expected to worsen.  

By VA letter in May 2001, the RO requested that the veteran 
submit additional evidence to support his claim of service 
connection for distal spinal stenosis secondary to service-
connected cold injuries.  In May 2001, as advised by the 
veteran, the veteran's representative notified the RO that 
there was no additional medical evidence to be obtained and 
that the evidence resulting from the compensation and pension 
examination be used to render a rating decision.  The veteran 
also waived the 60-day development period.  

The report of the June 2001 VA spine examination for 
compensation and pension purposes shows that the veteran had 
been bedridden for about 12 years and totally bedridden for 
four to five years.  He reported that he had been injured in 
a motor vehicle accident in 1944 when he was in the service.  
He was diagnosed as having C6 tetraplegia since 1990.  He 
reported having been exposed to freezing temperatures during 
the Battle of the Bulge.  Dr. J.H., Chief of Rehabilitation 
Medicine, was consulted regarding the opinion of whether the 
distal spinal stenosis was related to the cold injury.  The 
VA examiner noted that Dr. J.H. also managed the veteran's 
care.  Dr. J.H. said that the veteran did not have any 
lumbosacral stenosis, only cervical stenosis.  It was the 
opinion of the VA examiner and Dr. J.H. that the distal 
spinal stenosis was not related to the cold injury of his 
feet and that there was no etiological relationship between 
the cold injury of the feet and the distal spinal stenosis.  
The pertinent diagnoses were degenerative disc disease with 
cervical spine stenosis with C6 tetraplegia with severe 
functional loss secondary to tetraplegia and due to the 
inability to move; degenerative disc disease of the 
lumbosacral spine with severe functional loss secondary to 
pain and inability to move; and generalized arthritis.  

The June 2001 report of X-ray of the lumbosacral spine shows 
advanced osteoarthritic changes of the lumbar spine with disc 
degeneration and fusion at L5-S1, large marginal osteophytes 
in all levels with diffuse osteopenia, and articulating facet 
spondylosis from L1 through S1.  

In July 2001, the appellant submitted treatise evidence 
concerning spinal stenosis.  An underlined passage defined 
degenerative spinal stensosis as a 

. . . condition of neurologic problems associated 
with narrowing of the spinal canal due to 
degenerative changes in the spine.  Arthritis of 
the small joints in the spine (facets) as well as 
thickening of ligaments and formation of bony spurs 
can all lead to gradual squeezing and irritation of 
neurologic structures.  The process is usually 
gradual and can lead to symptoms such as pain with 
walking, a decreased endurance for physical 
activities, heaviness in the legs, tingling 
sensations, tightness and numbness in the legs with 
activity, and often associated with low back pains.  

Having examined all the evidence considered by the RO in the 
December 13, 2001, rating decision, the evidence shows that 
the veteran did not report any problems with his lumbar spine 
during service and no abnormality of the lumbar spine was 
noted on the 1952 separation examination.  The first mention 
of distal spinal stenosis being related to cold weather 
injury during World War II occurred more than 55 years after 
the exposure.  By VA examination and consult in June 2001, it 
was determined that the distal spinal stenosis was not 
related to the service-connected cold injuries.  

Based upon a review of the evidence at the time of the 
December 2001 rating decision, the RO determined that service 
connection for distal spinal stenosis was not established by 
the evidence.  There was no objective medical evidence of 
distal spinal stenosis during military service and no 
evidence of distal spinal stenosis being related to the 
service-connected condition of cold injury to the feet.  
Consequently, the RO concluded that the appellant did not 
have distal spinal stenosis that was incurred in service.  
This conclusion does not amount to legal error.  

In arguments to support the CUE claim, the veteran has 
asserted that the RO erred in December 2001 by not according 
greater weight to the private medical opinion of Dr. D.L.T. 
dated in February 2001.  He also argues that VA erred by 
mischaracterizing the spine disability; specifically, he has 
asserted in this regard that he sought service connection for 
arthritis of the entire spine due to cold injury and not just 
the distal spine.  Concerning this, the Board notes that the 
RO used the term "distal" spine because that was the term 
used by Dr. T., the private doctor, in the statement 
submitted by the veteran in support of his claim.  
Nevertheless, the RO has considered the veteran's contentions 
about his spine generally.  

In this case, the RO considered the opinion from the June 
2001 VA examination more probative than the private medical 
statement.  In that regard, as addressed above, VA clinicians 
found that the spine disability was not etiologically related 
to the cold injuries.  It is also noted that the opinion of 
the examiner was based on a review of the claims file.  
Nonetheless, the veteran's arguments merely constitute a 
disagreement with how the facts were weighed or evaluated by 
the RO in reaching its decision in December 2001, and such 
disagreement alone is insufficient to constitute CUE.  See 
Russell, Fugo, supra.  The RO adequately explained that there 
was no objective clinical evidence of distal spinal stenosis 
during the veteran's military service, and that the probative 
clinical evidence did not show that the distal spinal 
stenosis was related to the service-connected cold injuries.  

In conclusion, the Board finds that the December 13, 2001 
rating decision was reasonably supported by the evidence of 
record.  The rating decision correctly applied prevailing 
legal authority.  The outcome was not undebatably erroneous.  
Furthermore, the RO, in December 13, 2001, had before it the 
correct facts as they were known at the time, and the RO's 
conclusion does not amount to legal error.  Hence, the 
veteran's claim that there was clear and unmistakable error 
in the December 13, 2001 rating decision must be denied.

II.  Residuals of cold injury

To establish entitlement to an increased evaluation for 
service-connected disabilities, the evidence must show that 
the service-connected condition has increased in severity or 
worsened.

VA treatment records submitted in support of the claim for an 
increased rating show, in pertinent part, chronic 
osteoarthritis with numbness and pain of the hands since 1963 
in January and March 1987; burning feet in June 1993, 
September 1993, and April 1999, with occasional edema in the 
lower extremities during the day that was relieved at night 
in September 1993; and changes involving several bilateral 
upper and lower extremity and sacroiliac joints, suggestive 
of arthritis in April 1996.  A VA medical center discharge 
summary for the period from May 1999 to July 1999 shows, in 
part, multiple pressure ulcers and spasticity.  The veteran 
exhibited loss of lower extremity range of motion from having 
used a wheelchair for many years and not receiving passive 
range of motion consistently over the years.  On physical 
examination, his extremities manifested no clubbing or 
cyanosis.  There was 1+ bilateral edema in the lower 
extremity.  There were skin ulcers on the left medial heel.  
In July 1999, multiple ulcers were thought to be secondary to 
multiple factors such as poor nutritional status and poor 
pressure wound care secondary to the veteran not using the 
cushion in his electric wheelchair.  There was edema to all 
extremities but non pitting in November 1999, and blanchable 
erythema in the heel, bilaterally, as shown in a VA medical 
center discharge summary from July 1999 to February 2000. 

VA medical records dated in April 2000 and October 2000 
demonstrate that the veteran was wheelchair bound with 
limited motion in the upper extremities and no functional 
movement in his lower extremities.  The veteran's primary 
symptoms included numbness of the extremities and exquisite 
cold sensitivity.  There was occasional edema in the tips of 
the fingers and toes in response to cold exposure.  Objective 
findings show that the veteran had finger and toe pad atrophy 
with edema in the tips of the toes.  The toenails were thick 
and brittle with nailbed deformity in the toes as well as the 
fingers.  There was no monofilament nor vibratory senses 
present.  The skin was particularly dry in the lower 
extremities.  The toes were hyperemic.  The veteran also had 
contractures in both hands.  There was tenodesis in the right 
hand with wrist extension.  He had trouble on the left side 
with wrist extension due to arthritic changes in the left 
hand.  He had restricted motion in the axial spine.  
Ulcerations of the trochanter had healed and the sacral area 
was excoriated.  In relevant part, the diagnoses included 
flexion contractures of the bilateral elbow and left wrist, 
toenail and fingernail hypertrophy, mycotic infection of the 
toenails and fingernails, residual cold injury of the feet, 
and C6 tetraplegia ASIA Class A spinal stenosis since 1990.  

In part, a January 2001 VA cold injury protocol examination 
shows that the symptoms of cold exposure included 
hyperhidrosis necessitating frequent sock changes and 
frequent shoe purchases; chronic paresthesias particularly in 
his hands and feet, chronic swelling of the toes, chronic 
joint pain described as burning in nature especially into the 
lower extremities, color changes, especially in the feet, and 
ulcers on the hands and legs.  He also reported numbness, 
tingling, and burning primarily in the feet and lower 
extremities with generalized pain particularly in response to 
any introduction of cold.  The physical examination revealed 
that the veteran's skin was generally pale and extremely 
shiny on the lower extremities distal to both knees.  The 
toes were edematous.  The upper extremities contained diffuse 
hypopigmented areas of scars and ulceration of older and 
healed variety.  The lower extremities had newer scar 
formation.  There was marked pad atrophy in the fingers and 
toes.  There was marked loss of tissue on all digits in the 
pad area as well as marked swelling, particularly in the 
toes.  His skin was moist on the feet.  There was an absence 
of hair growth on the bilateral lower extremities distal to 
the knees with shiny atrophic skin.  The fingernails and 
toenails were very thick, brittle, and yellow, and distorted 
with obvious nail bed disruption.  There was orthopedic pain 
and stiffness in all joints with contractured elbows.  His 
peripheral pulses were weak particularly in the lower 
extremities.  During the course of the examination, the skin 
in the lower extremities became blanched to hyperemic to 
cyanotic in appearance in response to even very small 
temperature changes.  The diagnoses related to cold injury 
and residuals thereof included onychomycosis, 
onychogryphosis, peripheral vascular disease, cold 
sensitization, Raynaud's phenomenon, hyperhidrosis, and 
chronic pain.  

In brief, the report of the June 2001 VA examination shows 
that the veteran's nails were thick and brittle on the toes 
and the fingers.  There was a fungal infection of the 
toenails.  The dorsalis pedis pulses were present.  He had 
dry skin.  In relevant part, the diagnoses included cold 
injury of both feet with residual onychomycosis of toenails 
of both feet and generalized arthritis.  

A medical statement from Dr. D.L.T., dated in December 2002, 
indicates that he reviewed the veteran's medical records from 
as early as the 1960's and concurrent records.  In relevant 
part, the statement shows that the veteran suffers from 
disabling arthritis of the hands and feet, with total loss of 
use of his hands.  

The March 2003 report of VA examination for Aid and 
Attendance shows that the veteran is quadriplegic.  The 
veteran's skin was thin.  There were no ulcers except 
pressure sores at the lateral malleolus of the left ankle and 
anterior aspect of the left knee.  There was diminished hair 
growth on the lower extremities, also upper extremities, but 
there was some hair present on the upper extremities.  There 
was no evidence of a fungal infection.  There was no edema.  
The nails were thick and yellowish in color and mycotic nails 
were present.  There were no scars.  There was no edema of 
the ankle.  His peripheral pulses were intact.  The dorsalis 
pedis pulses and posterior tibial pulses were palpable.  The 
veteran was unable to move his lower extremities and he was 
able to move to some extent the upper extremities, but the 
upper extremities were in flexion contraction.  He was unable 
to open the fingers.  Motor function was weak and atrophy of 
the muscles was noted.  Reflexes were exaggerated.  Sensory 
function was diminished in the lower part of the legs and 
feet.  The diagnoses were history of cold injury with mild 
peripheral neuropathy and quadriplegia.  The examiner opined 
that, regarding the aid and attendance help, it was his 
opinion that the veteran needed aid and attendance or 
household help because of the quadriplegic condition.   

A private medical statement received from Dr. D.L.T. in July 
2004 reports that the veteran suffers from cold war injuries 
to all of the major and minor joints of his body, including 
his entire spine.  His residuals of cold injury include 
osteoarthritis, peripheral neuropathy, Raynaud's phenomenon, 
skin cancer, vascular insufficiency, cold sensitivity, 
ligament and muscle damage, paresthesias, fungal infection, 
and deformity of the nail bed, burning feet, chronic pain, 
skin breakdown and sores, and thin and scaly skin.  The 
private physician noted that those conditions had been 
diagnosed by diagnostic testing, including X-rays and MRIs 
from many years past, as well as current.  

A separately prepared medical statement from Dr. D.L.T. dated 
in July 2004 shows that the veteran has progressive 
degeneration of the spine due to service-connected cold 
injury, now paretic and wheelchair bound.  He has severe 
multiple flexion contractures.  He was unable to dress 
himself.  He could not use the lavatory without assistance.  
He could not feed himself without assistance.  He was 
incontinent.  He could not ambulate outside the home nor 
could he ambulate inside the home.  He required a power 
wheelchair to move from place to place.  He had no use of his 
upper extremities.  He had advanced flexion contractures and 
muscle wasting.  He also had advanced degenerative changes 
with discogenic collapse and vertebral collapse.  He was 
wheelchair bound and bed fast.  He required the aid and 
assistance of another person to perform his personal 
functions, feeding, and dressing.  He was mentally competent.  
He had advanced nutritional depletion.  

Disability ratings: In general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The service-connected bilateral hand and foot disabilities 
are evaluated under Diagnostic Code 7122 for cold injury 
residuals.  38 C.F.R. § 4.104 (2005).  To warrant a 20 
percent evaluation for cold injury residuals, the evidence 
must demonstrate arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out lesions 
or osteoarthritis).  In order to be entitled to the next-
higher 30 percent rating, the evidence must demonstrate 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis).  

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122.  

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26. 

A.  Entitlement to an evaluation in excess of 20 percent for 
residuals of cold injury of the left hand.  

The left hand is presently assigned a 20 percent evaluation 
for cold injury residuals of the left hand pursuant to 
Diagnostic Code 7122.  38 C.F.R. § 4.104 (2005).  Upon VA 
examination in January 2001, the diagnoses related to cold 
injury residuals included onychomycosis, onychogryphosis, 
cold sensitization, Raynaud's phenomenon, and chronic pain.  
These clinical findings were also described in reports by VA 
in April 2000 and December 2003 and by a private clinician in 
December 2002 and July 2004.  More specifically, the evidence 
of record establishes that the residuals of cold injury of 
the left hand are manifested by complaints of pain, numbness, 
exquisite cold sensitivity, persistent dryness of the skin, 
occasional edema in the tips of fingers in response to cold 
exposure, color changes, fungal infections of the 
fingernails, episodic nail loss, and thinning of the skin 
involving the fingers.  The objective findings include 
nailbed deformity, marked finger pad atrophy, pale and 
extremely shiny skin with diminished hair growth.  The 
evidence also establishes the presence of flexion 
contractures of the elbow and wrist and limited motion of the 
upper extremity.  

In this case, arthritis could not be etiologically related to 
cold injury as shown on the January 2001 VA cold injury 
examination.  Notwithstanding that evaluation, the veteran's 
private physician reported, in essence in February 2001, that 
the severe cold injury resulted in arthritic disease 
involving the entire musculoskeletal system, and more 
specifically that cold injury residuals included arthritis of 
the hands and feet and Raynaud's phenomenon in December 2002 
and July 2004.  Indeed, the private physician reported that 
his findings and conclusions were supported by X-rays and MRI 
evidence from many years past and current.  The Board 
acknowledges that there are no X-rays of the veteran's hands 
in the claims folder and that service connection is not in 
effect for arthritis.  

While the Board is cognizant of the mandate under Note (2) to 
Diagnostic Code 7122, calling for separate evaluations for 
each affected part, there is no evidence to warrant a rating 
as to each individual finger.  There is no evidence of 
amputations or digital ulcers.  

Additionally, the Board has considered whether any alternate 
code sections allow for an increased rating here.  Indeed, 
the competent evidence does establish a separately diagnosed 
disability, peripheral neuropathy.  However, the evidence 
fails to demonstrate that the peripheral neuropathy 
attributable to the cold injury residuals can be separately 
evaluated.  In this regard, in January 2001, a VA physician 
reported that the peripheral neuropathy was as likely as not 
related to the non-service connected neurologic condition.  
Thus, no other Diagnostic Codes are relevant to the veteran's 
cold injury claim.  

Considering all other favorable clinical evidence of record 
demonstrating arthralgia or other pain, numbness, cold 
sensitivity, tissue loss, color changes, and nail 
abnormalities, the Board finds that the criteria necessary 
for a 30 percent rating under Diagnostic Code 7122 have been 
satisfied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.104 (2005).  The Board emphasizes that a 
30 percent evaluation is the maximum allowable rating under 
Diagnostic Code 7122.  

B.  Entitlement to an evaluation in excess of 20 percent for 
residuals of cold injury of the right hand.  

The right hand is presently assigned a 20 percent evaluation 
for cold injury residuals of the right hand pursuant to 
Diagnostic Code 7122.  38 C.F.R. § 4.104 (2005).  In essence, 
the clinical findings for this rating period are the same as 
those discussed for the left hand with the exception that the 
right wrist demonstrates no contracture and limited motion of 
the upper extremity.  The evidence of record also establishes 
that the residuals of cold injury of the right hand are 
manifested by complaints of pain, numbness, exquisite cold 
sensitivity, persistent dryness of the skin, occasional edema 
in the tips of fingers in response to cold exposure, color 
changes, fungal infections of fingernails, episodic nail 
loss, and thinning of the skin involving the fingers.  The 
objective findings include nailbed deformity, marked finger 
pad atrophy, pale and extremely shiny skin with diminished 
hair growth.  

As discussed above, arthritis could not be etiologically 
related to the cold injury as shown on the January 2001 VA 
cold injury examination.  The Board acknowledges that the 
veteran's private physician reported that the severe cold 
injury resulted in arthritic disease involving the entire 
musculoskeletal system, and more specifically that cold 
injury residuals included arthritis of the hands and feet and 
Raynaud's phenomenon in December 2002 and July 2004.  Indeed, 
the private physician reported that his findings and 
conclusions were supported by X-rays and MRI evidence from 
many years past and current.  The Board stresses that there 
are no X-rays of the veteran's hands in the claims folder and 
service connection is not in effect for arthritis.  

While the Board is cognizant of the mandate under Note (2) to 
Diagnostic Code 7122, calling for separate evaluations for 
each affected part, there is no evidence to warrant a rating 
as to each individual finger.  There is no evidence of 
amputations or digital ulcers.  

Additionally, the Board has considered whether any alternate 
code sections allow for an increased rating here.  Indeed, 
the competent evidence does establish a separately diagnosed 
disability, peripheral neuropathy.  However, the evidence 
fails to demonstrate that the peripheral neuropathy 
attributable to the cold injury residuals that can be 
separately evaluated.  In January 2001, a VA physician 
reported that the peripheral neuropathy was as likely as not 
related to the non-service connected neurologic condition.  
Thus, no other Diagnostic Codes are relevant to the veteran's 
cold injury claim.  

In the absence of evidence showing that the arthritis of the 
hands is etiologically related to cold injury residuals, all 
other favorable clinical findings to include arthralgia or 
other pain, numbness, cold sensitivity, tissue loss, and nail 
abnormalities warrant the next-higher rating.  Therefore, the 
Board finds that the criteria necessary for a 30 percent 
rating under Diagnostic Code 7122 have been satisfied.  The 
Board also emphasizes that a 30 percent evaluation is the 
maximum allowable rating under Diagnostic Code 7122.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.104 (2005).  

C.  Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injury of both feet.  

The veteran is presently assigned separate 30 percent 
evaluations for cold injury residuals of the left foot and 
the right foot pursuant to Diagnostic Code 7122.  38 C.F.R. 
§ 4.104 (2005).  The veteran is already in receipt of the 
maximum allowable benefit under Diagnostic Code 7122 for his 
cold injury residuals of both feet.  

Cold injury residuals of the feet include complaints of 
chronic pain, burning, numbness and tingling in toes in 
response to any cold, ulcers, and exquisite cold sensitivity; 
objective findings include the absence of hair growth distal 
to the knees, toe pad atrophy with some to marked edema in 
the tips of toes, onychomycosis with nailbed deformity, and 
hyperhidrosis.  During examination in January 2001, the lower 
extremities became blanched to hyperemic to cyanotic in 
response to very small temperature changes.  Sensory function 
was diminished in the lower part of legs and feet.  
While the Board is cognizant of the mandate under Note (2) to 
Diagnostic Code 7122, calling for separate evaluations for 
each affected part, there is no evidence to warrant a rating 
as to each individual toe.  There is no evidence of 
amputations or digital ulcers.  The objective evidence as 
discussed above demonstrates negligible motion in the 
extremities, spasticity, muscle atrophy, and quadriplegia.  
VA clinicians have not attributed any arthritis to the 
residuals of cold injury.  As discussed above, the private 
physician diagnosed arthritis of the hands and feet in 
December 2002 and July 2004, and attributed the arthritis to 
cold injury.  However, there are no X-rays of the feet in the 
claims file to substantiate this finding.  Furthermore, 
service-connection for arthritis is not in effect.  

Finally, the Board has considered whether any alternate code 
sections allow for an increased rating here.  Indeed, the 
competent evidence does establish a separately diagnosed 
disability, Raynaud's phenomenon.  However, the 
characteristic manifestation of blanching/ color changes was 
used to support the current 30 percent rating in the absence 
of evidence of characteristic attacks occurring one to three 
times a week.  Further, the evidence fails to demonstrate 
peripheral neuropathy attributable to the cold injury 
residuals that can be separately evaluated.  In January 2001, 
a VA physician reported that the peripheral neuropathy was as 
likely as not related to the non-service connected neurologic 
condition.  Thus, no other Diagnostic Codes are relevant to 
the veteran's cold injury claims.  

In conclusion, the veteran's separately rated foot 
disabilities due to residuals of cold injury are 
appropriately rated as 30 percent disabling and there is no 
basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

D.  Other considerations 

Having considered each rating on appeal, the Board observes 
that the combined rating for the service-connected residuals 
of cold injury (both hands and both feet) is 80 percent.  38 
C.F.R. § 4.25.  At no point does the record present evidence 
sufficient to invoke the procedures for the assignment of any 
higher evaluation on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1).  Last, the Board acknowledges that the 
veteran is currently in receipt of a total rating based on 
individual unemployability under 38 C.F.R. § 4.16(a) 
effective June 7, 2000.  

III.  Entitlement to specially adapted housing or a special 
home adaptation grant.  

To establish entitlement to specially adapted housing, the 
evidence must demonstrate that the veteran has a service-
connected disability that results in the loss, or permanent 
loss of use, of both lower extremities, that requires the use 
of braces, crutches, canes, or a wheelchair in order to move 
from place to place; OR, blindness in both eyes, having only 
light perception, together with the loss, or loss of use, of 
one lower extremity; OR, the loss, or permanent loss of use, 
of one lower extremity, together with residuals of an organic 
disease or injury that affects balance or ability to move 
forward, and requires the use of braces, crutches, canes, or 
a wheelchair in order to move from place to place; OR, the 
loss, or permanent loss of use, of one lower extremity 
together with the loss, or permanent loss of use, of one 
upper extremity that affects balance or ability to move 
forward and requires the use of braces, crutches, canes, or a 
wheelchair in order to move from place to place.  38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.809 (2005).  

In this case, the evidence does not demonstrate that the 
veteran is blind in both eyes.  Indeed, the January 2001 and 
June 2001 VA examinations reveal that the veteran is bedfast 
and wheelchair bound due to C6 tetraplegia.  However, the 
loss of use of the lower extremities is attributed to the 
nonservice-connected condition, C6 tetraplegia, not the 
service-connected cold injury residuals of both feet.  
Although the evidence demonstrates loss of use of both upper 
extremities, that loss, too, is attributed to a nonservice-
connected disability, C6 tetraplegia.  The preponderance of 
the evidence is against the claim in the absence of 
qualifying permanent disabilities under 38 C.F.R. § 3.809.  

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  Entitlement to special home 
adaptation requires that the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 nor had the 
veteran previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  A veteran may 
be entitled to ONLY special home adaptation if the evidence 
shows service connected vision of 5/200 or less in both eyes; 
or the loss, or permanent loss of use, of both hands.  38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2005).  The 
assistance referred to in this section will not be available 
to any veteran more than once.  38 U.S.C.A. § 2102.  

The evidence in this case fails to demonstrate vision of 
5/200 or less in both eyes.  Moreover, the evidence does not 
show that the veteran is service-connected for blindness in 
both eyes.  As shown on VA examination in January 2001, the 
veteran had C6 tetraplegia related to spinal stenosis since 
1990.  The physical examination showed that he could move 
both hands very slightly.  Range of motion in all joints was 
negligible and compounded by the problems with contractures 
as well as spasticity associated with even passive movements.  
The examiner noted that it was very difficult to parse what 
was related to cold injury versus the tetraplegia, but as 
regards the tetraplegia the veteran had had gradual 
progressive loss of function of all four extremities.  
Simply, the condition resulting in loss of use of both hands 
is not service-connected.  The preponderance of the evidence 
is against the claim. 

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
the VA to provide financial assistance in acquiring specially 
adapted housing to any veteran, no matter how deserving or 
needy he may otherwise be.  While the veteran may have non-
service connected disabilities that cause the need for 
housing adaptation, again it is noted that VA may only 
provide assistance if the disabilities are service-connected.  
Under these circumstances, entitlement to specially adapted 
housing or a special home adaptation grant is not 
established.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

IV.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2005). 

The law also provides that a veteran may be entitled to ONLY 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.808(b)(1)(iv) (2005).  See also 38 C.F.R. § 3.350(b) 
(2005).

Indeed, the evidence demonstrates permanent loss of use of 
both hands and both feet.  However, these conditions are not 
service-connected.  The loss of use of both hands and both 
feet has been attributed to spinal stenosis, a nonservice-
connected condition.  The evidence does not demonstrate that 
the veteran has ankylosis of at least one knee or one hip due 
to a service-connected disability.  In the absence of a 
qualifying service-connected disability which is a threshold 
requirement, the preponderance of the evidence is against the 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, 
entitlement to automobile and adaptive equipment or for 
adaptive equipment ONLY is not established.  

V.  Entitlement to special monthly compensation based on aid 
and attendance or upon housebound status.  

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  In that regard, compensation 
at the aid and attendance rate is payable when the veteran, 
due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.350(b) (2005).  

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made. The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed. The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a lesser or greater portion of the day will not 
suffice.  38 C.F.R. § 3.352(a) (2005).  

In the present case, service connection is in effect for 
residuals of cold injury to the upper and lower extremities.  
In addition, the veteran suffers from degenerative disc 
disease with cervical spine stenosis with C6 tetraplegia, 
distal spinal stenosis, generalized arthritis, chronic 
obstructive pulmonary disease, peripheral neuropathy, and 
quadriplegia due to a neurological disorder resulting in loss 
of bowel and loss of bladder control, none of which is 
currently service-connected.

Indeed, the evidence supports a finding that the veteran has 
lost the use of both hands and both feet and that he is so 
helpless as to be in need of regular aid and attendance of 
another person.  However, it is not shown that this level of 
disability is the result of service-connected disability.  
Significantly, during the March 2003 VA examination for Aid 
and Attendance or Housebound, the examiner indicated that the 
veteran was confined to a wheelchair, bedridden, and required 
the assistance of others due to quadriplegia, and bowel and 
bladder dysfunction.  According to VA examinations in 2001, 
C6 tetraplegia was diagnosed in 1990 and the veteran also had 
degenerative disc disease of the cervical spine with stenosis 
and degenerative disc disease of the lumbosacral spine, both 
resulting in severe functional loss.  Private medical 
statements to include a July 2004 statement show that the 
veteran is completely incapacitated and bed fast.  Generally, 
the competent and probative medical evidence of record also 
indicates that the veteran suffers from quadriplegia not 
related to his service-connected disabilities.  While the 
veteran is in need of regular aid and attendance of another 
person, it is not as a result of his service-connected 
disabilities, but, rather, due to quadriplegia.  

The Board acknowledges that, as a result of his service 
connected disabilities, the veteran currently experiences 
rather significant impairment.  However, he is not blind, nor 
does he have loss of use of both feet or one hand and one 
foot due exclusively to his service-connected disabilities.  
While it is true that, at present, the veteran is bedridden 
and confined to a wheelchair, he is neither helpless nor 
bedridden due to his service-connected residuals of the cold 
injury of the hands or the feet.  Rather, the clear weight of 
the evidence is to the effect that the majority of the 
veteran's disability is the result of his nonservice-
connected spine and neurologic disorders.  Overall, the 
evidence of record does not demonstrate that, due solely to 
the veteran's service-connected disabilities, he is unable to 
attend to the matters of daily living or to protect himself 
from the hazards of his environment.  Consequently, special 
monthly compensation based on the need for the regular aid 
and attendance of another person is not warranted.

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i).  

As previously addressed, the veteran does not have a single 
service-connected disability rated 100 percent disabling and 
each service-connected disability is currently assigned the 
maximum allowable rating under the appropriate Diagnostic 
Code.  A single disability rated 100 percent is a threshold 
requirement, and the analysis need proceed no further.  Where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
entitlement to special monthly compensation based on the need 
for aid and attendance or upon housebound status is denied.  


ORDER

The appeal, based on CUE in a December 2001 rating decision 
denying entitlement to service connection for distal spinal 
stenosis due to cold injury, is denied.  

A 30 percent evaluation for residuals of cold injury of the 
left hand is granted, subject to the laws governing the 
payment of VA benefits.  

A 30 percent evaluation for residuals of cold injury of the 
right hand is granted, subject to the laws governing the 
payment of VA benefits.  

An evaluation in excess of 30 percent for residuals of cold 
injury of the left foot is denied.  

An evaluation in excess of 30 percent for residuals of cold 
injury of the right foot is denied.  

Entitlement to specially adapted housing or special home 
adaptation grant is denied.  

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.  

Special monthly compensation based on the need for the 
regular aid and attendance of another person or upon being 
housebound is denied. 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


